NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 is the recitation in claim 1 of a phenolic resin foam having a density of 30 kg/m3 to 80 kg/m3, a closed cell ratio of 85% or more, and reaching a total amount of heat release of 8 MJ/m2 in a time of 20 minutes or more in a heat releaser test performed using a cone calorimeter. 
It is noted that the data of the instant specification demonstrates that the type of phenolic resin utilized and the amount of organic acid added per 100 parts by mass, in total, of phenolic resin and surfactant, affect the closed cell ratio. Particularly, Comparative Example 4 and Example 11 differ only in the amount of the added organic acid, the amount being 11.2 parts by mass in Comparative Example 4 and the amount being 11.1 parts by mass in Example 11. Comparative Example 4 has a closed cell content (84%) outside the range required by instant claim 1, while Example 11 has a closed cell content of 91% which is inside the scope of instant claim 1. Comparative Example 5 shows that merely having (a) a phenolic resin, with (b) an amount of added number of parts of organic acid per 100 parts by mass, in total, of phenolic resin and surfactant which is about the same as the Inventive Examples, with (c) a blowing agent and (d) an identical flame retardant in an identical amount as used in the Inventive Examples, does not necessarily provide a phenolic resin foam having a closed cell content or heat release amount as required by the instantly claimed invention. This shows a phenolic resin foam comprising (a) a phenolic resin, (b) an amount of added organic acid (per 100 parts by mass, in total, of phenolic resin and surfactant) which meets the requirements described in ¶40 of the instant specification, (c) a blowing agent, and (d) the specific type and amount of foaming agent used for the Inventive Examples, a foam with a closed cell ratio of 85% or more and reaching a total amount of heat release of 8 MJ/m2 in a time of 20 minutes is not necessarily produced. Thus, a positon of inherency that having all of (a) through (d) described above in this paragraph will necessarily provide a foam having the properties required for instant claim 1 (particularly a closed cell ratio of 85% or more and reaching a total amount of heat release of 8 MJ/m2 in a time of 20 minutes) is not proper. 
The closest prior art references are the following: (1) Ogiwara et al. (JP S06-35033): (2) Ogiwara et al. (JP S06-35032); (3) Yamamoto et al. (JP H01-126349); and Ihara et al. (US 2018/0230283). Because JP S06-35033, JP S06-35032, JP H01-126349 are in Japanese, the machine-translated English equivalents are cited below and are attached. 
Ogiwara et al. ‘033 teach a phenol resin foam formed by mixing a foaming agent, a surfactant, a flame retardant, and a neutralizing agent, and then blending this mixture into a phenol resin (see lines 47-49 of the attached translation). Examples of the foaming agent include Freon 113 (trichlorofluoroethane), low boiling point inert halogenated hydrocarbons, and mixtures thereof. See lines 63-65. Examples of surfactant include polyoxyethylene oleyl ether, polyethylene lauryl ether, sorbitan monolaurate, polydimethyl siloxane, or silicon-based surfactants which are reaction products of polyethers (lines 66-70). Examples of flame retardant include aluminum hydroxide, boric acid, potassium borate, sodium borate, ammonium borate, phosphoric acid, aluminum phosphate, zinc phosphate, ammonium phosphate, silicon dioxide, melamine, or dicyandiamide (lines 70-73). Examples of neutralizing agent include zinc powder, aluminum powder, phosphoric acid, sulfite, boric acid, dicarbonate, or ammonium salt (lines 73-76). Examples of curing agent include paratoluene sulfonic acid, xylene sulfonic acid, sulfuric acid, phosphoric acid, or hydrochloric acid (see lines 79-82), which is added in an amount of 25 to 30 parts by weight per 100 parts by weight of phenol resin. 
Ogiwara et al. ‘033 fail to teach that the foams having a closed cell content of 85% or more and a heat release of 8 MJ/m2 as recited in instant claim 1. As discussed above, the instant specification provides evidence that a position of inherency over Ogiwara et al. is not proper. Ogiwara teaches different materials than those used in the Inventive Examples of the instant invention, and the instant specification shows that the slightly variation in, such as, amount of acid (Comparative Example 4 versus Inventive Example 11) provides a phenol resin foam with different properties, including properties outside the requirements of instant claim 1. As discussed above, Comparative Example 4 and Example 11 differ only in the amount of the added organic acid, the amount being 11.2 parts by mass in Comparative Example 4 and the amount being 11.1 parts by mass in Example 11. Comparative Example 4 has a closed cell content (84%) outside the range required by instant claim 1, while Example 11 has a closed cell content of 91% which is inside the scope of instant claim 1. Thus, a position that the phenol of foams of Ogiwara et al. will necessarily have the instantly claimed closed cell ratio and total amount of heat release is not proper. The same analysis applies to Ogiwara et al. JP S60-35032. 
Yamamoto et al. teach a phenol resin foam formed by foaming and curing a composition containing a resol type phenol resin, a foaming agent, a foam stabilizer, a curing agent, and a moisture absorbing/releasing agent (see lines 13 and lines 38-41). Examples of foaming agent include halogenated hydrocarbons such as trichloromonofluoromethane and dichlorofluoromethane (lines 75-77). Examples of foam stabilizer include castor oil ethylene oxide, polydimethylsiloxane-polyoxyalkylene copolymer, alkoxysilane, sorbitan fatty ester, polyoxyethylene sorbitan fatty acid ester, or polyoxyethylene alkylphenol. See lines 79-83. Examples of the curing agent include acids such as paratoluene sulfonic acid, phenol sulfonic acid, and phosphoric acid used in amounts ranging from 5 to 30 parts by weight per 100 parts by weight of phenol type resin. See lines 83-86. Flame retardants such as ammonium polyphosphate, boric acid, antimony oxide, aluminum hydroxide, magnesium hydroxide, or calcium carbonate can be further added to the compositions used to produce the foams. See lines 98-100. The open cell ratio of the foams is less than 10%, meaning the closed cell ratio would be 90% or more. See lines 118-119. The density of the foams is from 30-80 kg/m3. See lines 130-132. 
Yamamoto et al. fail to disclose that the phenol foams have an amount of heat release of 8 MJ/m2 in a time of 20 minutes or more. While the phenol foams of Yamamoto et al. have a density and closed cell ratio which meet the instant claims, the data of the instant invention demonstrates that merely having a phenol foam with having a closed cell ratio and density which meets the instant claims (see Comparative Example 1), this does not mean the heat release requirement will necessarily be met. The foaming agent of Yamamoto is different from that used in the Inventive or Comparative Examples of the instant invention; flame retardants are optional; and there is no indication that the foams have the heat release as required by instant claim 1. The data of the instant invention shows that slight variations in the foam compositions (see Comparative Example 5 versus the Inventive Examples) produce foams which do not meet the heat release requirement, even when an identical amount of an identical flame retardant is utilized and when an amount of acid meeting the requirements discussed in ¶40 of the instant specification is utilized, the heat release requirement is not necessarily met (Comparative Example 5). Because the data shows this, a positon that the foams of Yamamoto et al. would necessarily have the heat release required by the instantly claimed invention is not proper. 
Ihara et al. teach a phenolic resin foam having a density of least 20 kg/m3 and a closed cell ratio of at least 80% (abstract). The phenolic resin foam is produced by foaming and curing a foamable phenolic resin composition containing a phenolic resin composition containing a phenolic resin and optionally containing a surfactant and curing catalyst. The foamable phenolic resin composition further comprises a hydrocarbon and inorganic compound and additives including a flame retardant (¶57). Examples of surfactant include copolymers of ethylene oxide and propylene oxide or a condensate of an alkylene oxide and an alkylphenol such as dodecylphenol. The surfactants can be used in combination (see ¶68). Examples of flame retardant include bromine containing compounds, phosphorous compounds, phosphoric acid esters, ammonium polyphosphate, antimony compounds, or metal hydroxides. See ¶84. In an example, a mixture containing 50 mass% of an ethylene-oxide-propylene oxide block copolymer and 50 mass% of polyoxyethylene dodecylphenyl ether is mixed with a phenolic resin in a ratio of 2.0 parts by mass per 100 parts by mass of the phenolic resin. Next, 11 parts by mass of 1-chloro-3,3,3-trifluoropropene as a volatile compound and 14 parts by mass of a mixture comprising 80 mass% of xylenesulfonic acid as a curing catalyst and 20 mass% of diethylene glycol were added per 100 parts by mas of the phenolic resin mixed with surfactant, and the components were mixed and formed into a phenolic resin foam. See ¶155. In Example 9, the components are the same as described in ¶155, except a mixture of 90mass% 1-chloro-3,3,3-trifluoropropene with 10 mass% isopropyl chloride is added in an amount of 9 parts by mass per 100 parts by mass of phenolic resin. See ¶164. 
None of the Examples of Ihara et al. contain a flame retardant. While some components are similar to the Inventive and Comparative Examples of the instant specification, the data of the instant invention shows that slight variations in the foam compositions (see Comparative Example 5 versus the Inventive Examples) produce foams which do not meet the heat release requirement, even when an identical amount of an identical flame retardant is utilized and when an amount of acid meeting the requirements discussed in ¶40 of the instant specification is utilized, the heat release requirement is not necessarily met (Comparative Example 5). Because the data shows this, a positon that the foams of Ihara et al. would necessarily have the heat release required by the instantly claimed invention is not proper, especially given that the Examples of Ihara et al. do not contain any flame retardant. Comparative Example 5 of the instant specification contains the same amount of an identical flame retardant and still does not achieve the heat release required by instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766